Adams, J.
Rule twenty-two of the Supreme Court and this court provides that “the brief of appellant shall contain a short and clear statement, disclosing: (1) The nature of the action. (2) "What the issues were. (3) How the issues were decided, and what the judgment or decree was. (4) The errors relied upon for reversal. (5) A concise statement of so much of the record as fully presents every error and exception relied on, referring to the pages and lines of the transcript. If the insufficiency of the evidence to sustain the verdict or finding in fact or law, is assigned, the statement shall contain a condensed recital of the evi*628deuce in narrative form so as to present the substance clearly and concisely.”
1. It has often been held that appellant’s brief must be so prepared that all questions presented by the assignment of errors can be determined from an examination of the brief, without looking at the record, and to the extent that the rules are complied with, the errors assigned will be determined, and others will be considered waived. Chicago, etc., R. Co. v. Wysor Land Co. (1904), 163 Ind. 288, and cases cited.
2. Appellants’ brief in this ease does not disclose how the issues were decided nor what the judgment was. The errors relied on for reversal are not set out, nor is any reference made in the brief to the assignment of errors. There is no recital of the evidence in narrative form, but forty pages of appellants’ brief are devoted to extracts from the evidence, in the form of questions and answers. At the close of the argument, appellants ask that the judgment be reversed, and a new trial granted on account of the error of the court in overruling their motion for a new trial. Neither the motion for a new trial, nor the substance thereof, is set out in the brief. ¥e have, however, examined the motion, as it appears in the record, and find that the insufficiency of the evidence to sustain the verdict is not assigned as a cause for a new trial.
Appellee having directed our attention to the failure of appellant to comply with the rules, and appellants having failed to ask leave to amend their brief, it is not within our power to ignore, or arbitrarily refuse to consider, the question thus presented. Albaugh Bros., etc., Co. v. Lynas (1911), 47 Ind. App. 30.
3. "When a rule of court is adopted and published it has the force and effect of law, and is binding on the court as well as on the parties. Such rule is a law of practice, extending to all litigants coming within its purview, and who have a right to assume that it will be uni*629formly enforced, in conservation of their rights, as well as in securing the prompt and orderly dispatch of business. Magnuson v. Billings (1899), 152 Ind. 177, 180.
4. Appellants having failed to comply with the rules of this court in the preparation of their brief, no question is presented for onr consideration. King v. State, ex rel. (1911), 47 Ind. App. 595.
Judgment affirmed.